Irvine, C.
All the errors assigned in this case relate to matters occurring upon the trial. None of these can be considered, for the reason that the record does not contain any motion for a new trial. It is true that the transcript shows that a motion for a new trial was filed and overruled; but in order to obtain a review in this court of matters occurring on the trial it is essential, not only that there should have been a motion for a new trial, but that the errors complained of should have been in that motion called to the attention of the district court. In the absence from the transcript of the motion for a new trial we cannot say, or presume, that the errors complained of were called to the-attention of the trial court.
Judgment affirmed.